PER CURIAM.
Judgment granting an interlocutory decree of adoption was signed on June 10, 1977. A motion for devolutive appeal was filed and an order signed June 17, 1977. The appeal bond was filed August 8, 1977, which was not timely. LSA-R.S. 9:438. Appellant was notified of a probable lack of jurisdiction and responded to our order to show cause why this appeal should not be dismissed but the response failed to establish that the appeal bond was timely filed.
At appellant’s cost, the appeal is DISMISSED.